Opinion of the Court by
Judge Robertson:
Had the testator died intestate, his grandson, the appellee, as the only child of his deceased father, who would have inherited one-sixth of the estate, had he surviyed, would have been entitled representatively to that one-sixth.
An heir should not be adjudged as cut off from his co-equal rights by a will, unless the proper interpretation of it clearly manifests such an intention.
The spirit and context of the will in this case do not evince *377such a purpose as to the appellee, but rather conduce to the contrary presumption. After providing for the equalization of advancements, the testator indicated the equality of residual distribution prescribed by law, in cases of intestacy, and, in no way, intimated the pretermission of the appellee as his father’s representative. “All” in the will, imports, according to any consistent construction, all those among whom the advancements were to be equalized, and the appellee was evidently one of those.
Quigley, for appellants.
John G. Quigley, for appellee.
And, therefore, the circuit court having so adjudged, the judgment is affirmed.